DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21 and 29 have been amended.  Claims 5, 7-9, 12, 15, 25-26, 28, 32, and 34 are cancelled.  Claims 1-4, 6, 10-11, 23-14, 16-24, 27, 29-31, 33, and 35-36 are pending in the instant application.  Claims 23-24, 27, 29-31, 33, and 35-36 have been withdrawn by Applicant as non-elected subject matter in response to the Restriction Requirement.   

Priority
This application is a U.S. National Stage Patent Application under 35 U.S.C. § 371 of International Application No. PCT/GB2016/052730, filed on September 5, 2016, which claims priority to GB Patent Application Serial No. 1515765.4, filed on September 7, 2015 and GB Patent Application Serial No. 1605183.1, filed on March 29, 2016.  

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 05/14/2018, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-4, 6, 10-11, 13-14, and 16-22) in the reply filed by Applicant’s representative Heon Goo Lee on 12/14/2021 is acknowledged. 

Status of the Claims
Claims 1-4, 6, 10-11, 13-14, and 16-22 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 2 recites the limitation "the buffer gas is reactively removed by binding reactions with solid surfaces" in “a method of removing buffer gas by reacting the buffer gas to produce a reaction product different to the buffer gas” claim 1.  There is insufficient antecedent basis for this limitation in claim 1 because binding reactions with solid surfaces in claim 2 does not produce a reaction product different to the buffer gas.    

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 3 contains the term “non-cryogenic temperatures”, which is not defined in the claim, nor in the specification.  Therefore, claim 3 is indefinite. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 10 defines the oxidizing agent is (i) a chemical looping combustion 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 00/78432 (“the `432 publication”) to Spiegelman et al. 

Applicant’s claim 1 is drawn to a method of removing buffer gas from a mixture comprising the buffer gas and hyperpolarized noble gas, the method comprising reacting the buffer gas to produce a reaction product different to the buffer gas.  
In absence of any limitations within the claim, indicating what the term "buffer gas” could be, it is interpreted as any gas which does not react with the hyperpolarized noble gas, e.g. oxygen, nitrogen, hydrogen etc. 

The `432 publication discloses (pg. 2, lns. 29-34, pg. 3, lns. 7-8, pg. 7, ln. 14) a method of purification of the hyperpolarized noble gas such as 3He or 129Xe. The method comprising passing the hyperpolarized gas (line 64 of Fig. 1) to a purification unit to reduce the 

In terms of claim 3, wherein the buffer gas reacts into one or more reaction products which can be removed at non-cryogenic temperatures, the `432 publication discloses getter 94 designed to remove nitrogen operates at high temperature, normally on the order of 350 °C, which is at a non-cryogenic temperature. 

In terms of claim 4, wherein the buffer gas is at least one of (i) molecular hydrogen (H2); (ii) a hydrocarbon; and (iii) molecular nitrogen (N2), the `432 publication discloses passing the hyperpolarized gas (line 64 of Fig. 1) to a purification unit to reduce the concentration in the gas of non-noble gases such as hydrogen, hydrocarbons though purification unit 84, which are examples of buffer gases in the current application (pg. 4, lns. 9-12, pg. 9, lns. 15-16), or reducing N2 through getter 94.

In terms of claim 11, wherein reactively removing the buffer gas includes utilizing the buffer gas as an oxidizing agent, the `432 publication discloses the unit 88 is configured to catalytically remove oxygen from the gas stream, wherein oxygen is a buffer gas used as an oxidizing agent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the `432 publication in view of Walker et al., Reviews of Modern Physics, (1997), 69(2), 629-642.             

The `432 publication discloses a method of removing water vapor in dryer 78 from the mixture of the buffer gas and hyperpolarized noble gas (pg. 8, lns. 35-36).
The difference between claim 14 and the `432 publication is that the `432 publication teaches the water vapor is a contaminated gas, not a reaction product of buffer H2 and oxidizing agent O2. 
However, the difference would have been obvious because the water vapor to be separated is the same one.  The separation of vapor water through condensing the water or drying the water are both the well-known methods to remove the vapor water.  

In terms of claim 16, Walker et al. discloses hyperpolarizing a noble gas to produce the hyperpolarized noble gas by spin-exchange optical pumping.   

Claim Objection
Claims 6, and 13 are objected to as being dependent upon a rejected base claim 1 or claim 2.
Claims 17-22 are objected to as being dependent upon a rejected base claim 16.

	
Conclusions
Claims 1-4, 10-11, 14, and 16 are rejected.
Claims 6, 13, and 17-22 are objected to.
Claims 23-24, 27, 29-31, 33, and 35-36 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731